DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2020 has been entered.
 
Information Disclosure Statement
The IDS filed on September 16, 2020 and September 28, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAYNER et al. (US 2017/0141387) in view of Wu et al. (US 2014/0097380)
For claims 1 and 8:  Hayner teaches a method of producing a powder mass of an anode active material for a lithium battery, the method comprising mixing graphene sheets in a liquid medium or solvent to form a suspension (Hayner in 0031, 0039), dispersing a plurality of 
Hayner does not explicitly teach mixing the graphene sheets with an elastomer.  However, Wu in the same field of endeavor teaches an elastomer such as silicone rubber mixed with graphene sheets. (Wu in 0058, 0036)  The skilled artisan would find obvious to modify Hayner by mixing the graphene sheets with an elastomer.  The motivation for such a modification is to allow for uniform mixing with no serious damage to graphene during solidifying. (0058)
As to the weight of the graphene sheets dispersed in an elastomeric matrix being from 0.01% to 50% by weight, Hayner teaches the active material as from about 60 to about 90 weight percent relative to the amount of the graphene which encapsulates it. (Hayner in 0041)  Therefore, initially the graphene is from 10% to 40% by weight, and the skilled artisan would find obvious upon mixing the graphene sheets with an elastomer the optimum combination of percentages within the prior art conditions through routine experimentation.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997)  Determining where the optimum combination of percentages lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As to limitations to the powder mass formed by the claimed method of producing a powder mass including limitations to an encapsulating thin layer of graphene/elastomer composite, these limitations have not been given patentable weight as such features do not give scope or meaning to the claimed method of producing.
	For claims 3 and 9-13:  In Hayner, the graphene sheets are graphene oxide, inter alia, and the anode active material is nanoparticles of Si, inter alia. (Hayner in 0039, 0056, 0027, 0031). 
 For claim 4:  As already discussed, modification of Hayner by mixing the graphene sheets with an elastomer in view of Wu would be obvious at least to one of ordinary skill in the art.  As to the mixing including chemical bonding, it is asserted that in Wu a coating including solidification of a composite mixture, including a polymer matrix and the graphite sheets, teaches or at least suggests a chemical bonding. (Wu in 0044)
For claim 5:  The step of mixing the graphene sheets and elastomer or its precursor includes dissolving or dispersing from 2 to 7 wt % of an additive, which teaches or at least suggests 0.1% to 40% by weight of a lithium ion-conducting additive in the liquid medium or solvent. (Hayner in 0070)

	For claims 18-20:  Hayner further teaches mixing a binder resin and a conductive additive as part of the slurry and into a lithium ion battery. (Hayner in 0067, 0080)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HAYNER et al. (US 2017/0141387) in view of Wu et al. (US 2014/0097380), and further in view of YUSHIN et al. (US 2015/0236372)
The teachings of Hayner and Wu are discussed above.
For claims 6-7:  Hayner does not explicitly teach the claimed lithium ion-conducting additive or lithium salt.  However, Yushin the same field of endeavor teaches a lithium ion-conducting additive such as Li2S and a lithium salt such as LiTFSI, inter alia. (Yushin in 0114)  The skilled artisan would find obvious to further modify Hayner with a lithium ion-conducting additive and lithium salt.  The motivation for such a modification is to enhance the stability and rate performance of graphene composites. (Yushin in 0081)


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over HAYNER et al. (US 2017/0141387) in view of Wu et al. (US 2014/0097380), and further in view of Holman et al. (US 2004/0018430)
The teachings of Hayner and Wu are discussed above.
For claims 14-17:  Hayner does not explicitly teach a coating of carbon or the slurry to contain carbon.  However, Holman in the same field of endeavor teaches a slurry to contain a 
 	
Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered and are persuasive in overcoming the rejection(s) based on Hayner and Holman.  However, the present Office action relies on newly cited reference to Wu to teach or at least suggest the elastomeric matrix material.  
The examiner notes that arguments to Yushin is merely to this reference not remedying alleged deficiencies in Hayner and Holman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722